DETAILED ACTION
This Final Office Action is in response to the remarks filed on 11/8/2021.
Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Blucher et al. (US 7,737,083).

As to claim 1 Blucher discloses a coated substrate adapted for hydrocarbon adsorption comprising: 
a substrate comprising at least one surface having a hydrocarbon adsorbent coating thereon, the hydrocarbon adsorbent coating comprising particulate carbon and a binder; wherein the particulate carbon has a BET surface area of at least about 1400 m2/g; (column 3 lines 10-20) and 
wherein the particulate carbon has a second cycle n-butane adsorption capacity of at least about 9% n-butane by weight, after being equilibrated at room temperature and exposed to a flow of 100 ml/min of 5% n-butane in nitrogen for 20 minutes, purged with a flow of 100 ml/min nitrogen for 25 minutes, and again exposed to a flow of 100 ml/min of 5% n-butane in nitrogen for 20 minutes. (Claim 12). 
Note that a coated substrate is a product and the product is subject to a test which is the limitation of the second bullet point. The method of testing the product does not have anything to do with the product itself. It is known in the art as disclosed above to produce an absorbent material with a surface area requirement and carbon absorption capacity. How that capacity is tested does not further limit the product. Further testing will change according to the needs of the product. A new test does not equal a new novel product. Just a new way of testing the same product.

As to claim 2 Blucher discloses the coated substrate of claim 1, wherein the BET surface area of the particulate carbon is from about 1400 m2/g to about 2500 m2/g. (column 5 lines 40-50).

As to claim 3 Blucher discloses the coated substrate of claim 1, wherein the particulate carbon has a second cycle n-butane adsorption capacity of about 9% by weight to about 15% by weight. (Claim 12)

As to claim 4 and 5 Blucher discloses the coated substrate of claim 1, wherein the binder is present in an amount from about 10% to about 50% by weight relative to the particulate carbon. (Column 8 lines 20-35)

As to claim 5 Blucher discloses the coated substrate of claim 1, wherein the binder is an organic polymer. (Column 8 lines 20-35)

As to claim 6 Blucher discloses the coated substrate of claim 1, wherein the binder is selected from the group consisting of an acrylic/styrene copolymer latex, a styrene-butadiene copolymer latex, a polyurethane, and mixtures thereof. (column 8 lines 20-35)

As to claim 7 Blucher discloses the coated substrate of claim 1, wherein the substrate is a plastic. (Column 1 liens 40-45).

As to claim 9 Blucher discloses the coated substrate of claim 1, wherein the substrate is selected from the group consisting of foams, monolithic materials, non- wovens, wovens, sheets, papers, twisted spirals, ribbons, structured media of extruded form, structured media of wound form, structured media of folded form, structured media of pleated form, structured media of corrugated form, structured media of poured form, structured media of bonded form, and combinations thereof. (Column 1 liens 40- 45).

As to claim 10 Blucher discloses the coated substrate of claim 1, wherein the substrate is an extruded media. (Column 10 lines 50-55). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blucher et al. (US 7,737,083) in further view of Lebowitz et al. (US 2005/0241479).

As to claim 8 Blucher discloses the coated substrate of claims 1 and 7 wherein it is made of plastic. But does not discloses the plastic is selected from the group consisting of polypropylene, nylon-6, nylon-6,6, aromatic nylon, polysulfone, polyether sulfone, polybutylene terephthalate, polyphthalamide, polyoxymethylene, poly carbonate, polyvinylchloride, polyester, and polyurethane. However this is disclosed in Lebowitz (paragraph 0010). That discloses that it is known in the art to make the material out of polyester and other poly materials. It would have been obvious to one of ordinary skill in the art to use these known materials on making the filter as has been done in the past.

As to claim11 Lebowitz discloses the coated substrate of claim 10, wherein the extruded media is a honeycomb (paragraph 0003).

As to claim 12 Lebowitz discloses the coated substrate of claim 1, wherein the substrate is a foam. (Abstract).

As to claim 13 Lebowitz discloses the coated substrate of claim 12, wherein the foam has between about 15 and about 40 pores per inch. (Paragraph 0006).

As to claim 14 Lebowitz discloses the coated substrate of claim 12, wherein the foam is a reticulated polyurethane. (Paragraph 0006).

As to claim 15 Lebowitz discloses the coated substrate of claim 1, wherein the coating thickness is less than about 500 microns. (Paragraph 0041)

As to claim 16 Lebowitz discloses the coated substrate of claim 1, wherein the substrate is a non-woven fabric. (Abstract).

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. The applicant argues the examiner does not give weight to the test performed on the product.  To better clarify the weight given.  The test was performed on the product of the applicant and in the end the result of the test is the applicant .  
MPEP 2113 I.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747      

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747